UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7479


GREGORY L. CANNON,

                     Plaintiff - Appellant,

              v.

DIRECTOR OF THE FEDERAL BUREAU OF PRISONS; WARDEN FCI II
BUTNER; THOMAS SCARANTINO; DANTE SMITH; 2 UNKNOWN
OFFICIALS; DESIGNATION SENTENCE COMPUTATION CENTER, Grand
Prarie, Texas; WARDEN FCI I BUTNER, NC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03019-D)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Cannon, Appellant Pro Se. Sharon Coull Wilson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory L. Cannon appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Cannon v. Fed. Bureau

of Prisons, No. 5:19-ct-03019-D (E.D.N.C. Sept. 21, 2020). We grant Cannon’s motions

to supplement his informal brief and add complaints, and we deny Cannon’s motion for

the appointment of counsel and his request for discovery. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2